Exhibit 10.2


CARPENTER TECHNOLOGY CORPORATION


STOCK-BASED INCENTIVE COMPENSATION PLAN
FOR OFFICERS AND KEY EMPLOYEES


RESTRICTED STOCK UNIT AWARD AGREEMENT
    
AGREEMENT, effective as of [DATE] (the “Award Date”), by and between CARPENTER
TECHNOLOGY CORPORATION (the “Company”) and [PARTICIPANT] (the “Participant”).
Capitalized terms that are not defined in this Agreement have the same meaning
as defined in the CARPENTER TECHNOLOGY CORPORATION STOCK-BASED INCENTIVE
COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES (the “Plan”), a copy of which
is attached. The terms, conditions and provisions of the Plan are applicable to
this Award Agreement and are incorporated by reference.


1. Grant of Award. Participant has been granted an Award of Restricted Stock
Units under the Plan comprised of an aggregate of the number of Restricted Stock
Units set forth below (collectively, the “Units”).


2. Duration of Restriction Period. The Restriction Period with respect to the
Units will lapse on [DATE].


3. Conditions of Forfeiture. Subject to the provisions of Section 4 hereof, the
Units are subject to forfeiture by Participant at any time during the applicable
Restriction Period immediately upon termination of Participant’s employment with
the Company or a Subsidiary. Upon any such forfeiture, all rights of Participant
with respect to the forfeited Units shall terminate and Participant shall have
no further interest of any kind therein.


4. Lapse of Restrictions on Death, Disability or Retirement. Notwithstanding any
provision hereof to the contrary, in the event of termination of Participant’s
employment prior to vesting by reason of (i) death, or (ii) Disability, the
Units will not be forfeited and the Participant shall become vested with respect
to the Units on the same date as such death or Disability. In the event of a
Participant’s Retirement during a Restriction Period, the Participant shall be
vested in not less than a pro rata portion of the Units subject to such
Restriction Period based on the number of days during the applicable Restriction
Period during which the Participant was employed. Upon a Participant’s
Retirement all unvested Units shall be forfeited; provided however, that the
Committee reserves the right to vest unvested Units.


5. Time and Form of Payment. Payment of vested Units shall be made as soon as
practicable (but not later than 30 days) following the close of a Restriction
Period or, if earlier, within 30 days following the earlier of the Participant’s
death, Disability or Retirement that constitutes a “Separation from Service”


1

--------------------------------------------------------------------------------


Exhibit 10.2


within the meaning of Code Section 409A. Payment shall be in the form of a
number of shares of Common Stock equal to the number of Units subject hereto.
Notwithstanding anything herein to the contrary, if the Participant’s Award is
subject to the application of Code Section 409A and if the Participant is a
“Specified Employee” within the meaning of Code Section 409A and the Treasury
regulations and other guidance thereunder, the Participant may not receive
payment with respect to any Units that are payable as a result of the
Participant’s Separation from Service, earlier than six (6) months following the
Participant’s Separation from Service, except that in the event of the
Participant’s earlier death, such Units shall be paid within 30 days after the
Company receives notice of the Participant’s death.


6. Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Units.


7. Dividend Equivalencies. Upon the payment of dividends on Common Stock prior
to payment of Common Stock in satisfaction of the Units, the Company will,
within 30 days following the date the dividend was paid to the holders of the
Company’s Common Stock, pay to the Participant a dividend equivalent provided
that the Participant was employed by the Company or a Subsidiary on the date the
dividend was paid to holders of the Company’s Common Stock.


8. Change in Control. Upon the occurrence of a Change in Control, any remaining
conditions on forfeiture with respect to the Units shall immediately lapse
pursuant to Section 8 of the Plan.


9. Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the aggregate amount of any federal,
state, local or other taxes required to be withheld in respect of any present or
future Award under the Plan.


10. Non-competition and Non-Solicitation. Participant agrees to comply fully
with any written agreement between the Company and the Participant which
provides for post-termination of employment restrictions against solicitation or
competition (the “Restrictive Covenant Agreement”); provided, however, that if
no such Restrictive Covenant Agreement exists, the Participant shall not for a
period of [six (6)] [twelve (12)] [eighteen (18)] months after termination of
employment by Company, either himself or together with other persons, directly
or indirectly: (i) own, manage, operate, finance, join, control or participate
in the ownership, management, operation, financing, or control of or be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or have any financial interest in,
or aid or assist anyone else in the conduct of, or use or permit Participant’s
name to be used in connection with, any business engaged in the research,
development, manufacture, sale, marketing or distribution of stainless steel,
titanium, specialty alloys, metal powders or metal fabricated parts or
components similar to or competitive with those manufactured by the Company (a
“Competing Business”) as of the date the Participant’s employment with Company
ends; provided, however, that nothing herein shall prevent the Participant from
investing in the securities of any company


2

--------------------------------------------------------------------------------


Exhibit 10.2


listed on a national securities exchange, provided that Participant’s
involvement with any such company is solely that of a stockholder of 5% or less
of any class of the outstanding securities thereof; (ii) solicit or divert to
any Competing Business any individual or entity that is a customer or
prospective customer of the Company or its subsidiaries or affiliates, or was
such a customer or prospective customer at any time during the three (3) years
prior to the date of Participant’s employment termination with the Company;
(iii) induce, offer, assist, encourage or suggest (A) that another business or
enterprise offer employment to or enter into a business affiliation with any
Company employee, agent or representative, or any individual who acted as an
employee, agent or representative of the Company in the previous six (6) months;
or (B) that any Company employee, agent or representative (or individual who
acted as an employee, agent or representative of the Company in the previous six
(6) months) terminate his or her employment or business affiliation with the
Company; or (iv) hire or participate in the hiring of any Company employee or
any person who was an employee of the Company in the previous six (6) months, by
any business, enterprise or employer. For this purpose, “prospective customer”
shall mean a person or business entity that the Company has identified as a user
or potential user of the Company’s products and toward which the Company plans
to direct sales or marketing activities.


In the event that the Company determines in good faith that the Participant
violated the terms of any Restrictive Covenant Agreement, or, if there is no
Restrictive Covenant Agreement, the provisions of the preceding paragraph: (i)
this Award shall be forfeited and (ii) the Participant shall be obligated to
return to the Company any shares previously issued under this Award or a cash
payment equal to the value of the shares at the time such shares were sold or
transferred, if any or all of the Award has been issued to the Participant or
such recoupment is required by law.


11. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.


12. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.


13. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his heirs and personal representatives.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date(s)
set forth below.


         
CARPENTER TECHNOLOGY CORPORATION
         


3

--------------------------------------------------------------------------------


Exhibit 10.2




By:                            Date:                        
    
President and Chief Executive Officer




PARTICIPANT


          
Date:                        
    




Number of Award Units:


4